The court finds that the testimony with reference to the burglary tools was admissible as tending to show that they may have been used in stealing the car, and therefore tends to prove that theft. All of the testimony on the subject is to the effect that the car was in a garage which was unlocked and that all the thieves had to do, and all they did do, was to open the door and take the car out. The record shows that this testimony was not offered nor received for the purpose indicated by the court, but solely as tending to show that appellant contemplated committing a burglary at a place across the line in British Columbia and that he stole the car so that he could be conveyed thither in it.
Evidence concerning the commission of, or attempt to commit, another crime than that charged is admissible if it tends to connect the defendant with the crime charged. The fact that the appellant had burglar's tools in his possession might have been some evidence that he had committed, or was intending to commit, a burglary somewhere in British Columbia. But he was not charged with that offense. The finding of the tools in his possession no more tended to show that he was guilty of the crime of stealing the automobile than if a case of intoxicating liquor had been found in his possession. I cannot set the slightest connection between the finding of the tools and the theft of the car. The following cases support my view: State v. Humason, 5 Wash. 499,32 P. 111; Ryan v. United States, 26 App. Cas. (D.C.) 74, 6 A.  E. Annot. Cas. 633, note to 3 A.L.R. 1213, in which many similar cases are collected. If a defendant is to be convicted only of the crime with which he is charged, the courts ought to be reasonably careful about admitting testimony concerning other distinct crimes committed, or attempted to be committed, by him. I cannot but think *Page 501 
that this testimony could serve no other purpose than to prejudice the jury against the appellant, and for that reason a new trial should be granted.